DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 was filed after the mailing date of the Non-Final Office Action on 11/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 03/01/2021 has been entered. Applicant amended claims 1, 7, 13, and 18-20, and canceled claims 6 and 15. Claims 1-5, 7-14, and 16-20 remain pending in the application. Applicant’s amendments to claims have overcome each and every 35 USC 101 rejections previously set forth in the Non-Final Office Action mailed on 11/30/2020.
Allowable Subject Matter
Claims 1-5, 7-14, and 16-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 13, and 18 as amended, applicant added the limitations of canceled claims 6 or 15, which were indicated to have an allowable subject matter in the non-final office action dated 11/30/2021. 

    PNG
    media_image1.png
    269
    1138
    media_image1.png
    Greyscale
Fu in view of Zhou teaches the limitations of claim 1, 13 and 18, and teaches training the neural network by a loss function. However, the prior art, taken alone or in combination, does not teach, disclose or suggest, the loss function in claims 1, 13 and 18 as follows: 

Regarding claims 2-5 and 7-12, the claims depend from claim 1; therefore are allowed by virtue of dependency.
Regarding claims 14, 16-17, the claims depend from claim 13; therefore are allowed by virtue of dependency.
Regarding claims 19-20, the claims depend from claim 18; therefore are allowed by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665